IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


      JOHN RYSCUCK and VANESSA                      )
      WALKER, d/b/a WALKER HOME                     )
      RENOVATIONS,                                  )
                                                    )   C.A. No.: N14C-10-233 EMD
                     Plaintiffs,                    )
                                                    )
                   v.                               )
                                                    )
      NORMA WHITE, MICHELE BILOW,                   )
      TRI-STATE INVESTMENTS                         )
      HOLDINGS of DE, INC., and EXIT                )
      REALTY TRI-STATE GROUP,                       )
                                                    )
                     Defendants.                    )

                            ORDER DISMISSING CIVIL ACTION

        Upon consideration of the Order Granting Motion for Plaintiffs Counsel to Withdraw

entered on November 14, 2016; the Order of the Court attached to the Letter from Donald L.

Gouge, Jr., Esq., to the Honorable Eric M. Davis entered on January 5, 2017; the Letter form

Donald L. Gouge, Jr., Esq., to the Honorable Eric M. Davis dated February 10, 2017; the Letter

from Gary R. Dodge, Esq., to the Honorable Eric M. Davis dated February 10, 2017 and filed on

February 13, 2017; and the entire record of this civil action,

        IT IS HEREBY FOUND AND DETERMINED that, through its Orders, the Court set

deadlines of December 14, 2016 and February 1, 2017 for the Plaintiffs to file a notice with the

Court demonstrating their intent to prosecute this civil action either with new counsel or pro se;

and

        IT IS HEREBY FURTHER FOUND AND DETERMINED that the Court, per request

of former counsel, gave additional time until the end of February 13, 2017 for the Plaintiffs to

demonstrate their intent to prosecute this civil action; and
       IT IS HEREBY FURTHER FOUND AND DETERMINED that, as of February 15,

2017 at 9:00 a.m., the Plaintiffs have not complied with the Court’s Orders; and

       IT IS HEREBY ORDERED that this civil action is DISMISSED WITH

PREJUDICE.

Dated: February 15, 2017
Wilmington, Delaware

                                             /s/ Eric M. Davis
                                             Eric M. Davis, Judge

cc:    The Prothonotary
       The Parties